 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLEMAN KENYATTA SMITH, JR.,                       No. 2:18-cv-2549-EFB P
12                        Plaintiff,
13           v.                                          ORDER
14    J. GROVE, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. Federal courts must engage in a preliminary screening of cases in which prisoners

19   seek redress from a governmental entity or officer or employee of a governmental entity. 28

20   U.S.C. § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any

21   portion of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon

22   which relief may be granted,” or “seeks monetary relief from a defendant who is immune from

23   such relief.” Id. § 1915A(b).

24          The court cannot conduct the required screening of plaintiff’s complaint because plaintiff

25   has not signed it. See ECF No. 1. Rule 11 of the Federal Rules of Civil Procedure requires that

26   “[e]very pleading, written motion, and other paper . . . be signed by at least one attorney of record

27   in the attorney’s name—or by a party personally if the party is unrepresented.” Fed. R. Civ. P.

28   11(a). Because plaintiff did not sign the complaint (ECF No. 1), it will be disregarded.
                                                        1
 1          In addition, plaintiff must pay the $400 filing fee required by 28 U.S.C. § 1914(a) or
 2   request leave to proceed in forma pauperis and submit the affidavit and trust account statement
 3   required by 28 U.S.C. § 1915(a).
 4          Until plaintiff submits a signed complaint and either pays the filing fee or meets the
 5   requirements of 28 U.S.C. § 1915(a), there is simply no case before the court. See Fed. R. Civ. P.
 6   3 (“A civil action is commenced by filing a complaint with the court.”).
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1. The Clerk of the Court shall strike the unsigned complaint (ECF No. 1) from the
 9              docket.
10          2. Within 30 days of the date of this order, plaintiff shall file a signed complaint.
11          3. Within 30 days of the date of this order, plaintiff shall either pay the $400 filing fee or
12              submit a complete application for leave to proceed in forma pauperis using the form
13              provided.
14          4. Plaintiff’s failure to comply with this order may result in this case being closed.
15          5. The Clerk of the Court is directed to send plaintiff the court’s form prisoner civil
16              rights complaint and application for leave to proceed in forma pauperis.
17   Dated: October 2, 2018.
18

19

20

21

22

23

24

25

26

27

28
                                                       2
